      Case 5:20-cv-03664-LHK Document 155 Filed 05/06/21 Page 1 of 12




 1   BOIES SCHILLER FLEXNER LLP                     QUINN EMANUEL URQUHART &
     Mark C. Mao (CA Bar No. 236165)                SULLIVAN, LLP
 2   mmao@bsfllp.com                                Andrew H. Schapiro (pro hac vice)
     44 Montgomery Street, 41st Floor               andrewschapiro@quinnemanuel.com
 3   San Francisco, CA 94104                        191 N. Wacker Drive, Suite 2700
     Telephone: (415) 293 6858                      Chicago, IL 60606
 4   Facsimile: (415) 999 9695                      Telephone: (312) 705-7400
                                                    Facsimile: (312) 705-7401
 5   SUSMAN GODFREY L.L.P.
     William Christopher Carmody (pro hac vice)     Stephen A. Broome (CA Bar No. 314605)
 6   bcarmody@susmangodfrey.com                     stephenbroome@quinnemanuel.com
     Shawn J. Rabin (pro hac vice)                  Viola Trebicka (CA Bar No. 269526)
 7   srabin@susmangodfrey.com                       violatrebicka@quinnemanuel.com
     1301 Avenue of the Americas, 32nd Floor        865 S. Figueroa Street, 10th Floor
 8   New York, NY 10019                             Los Angeles, CA 90017
     Telephone: (212) 336-8330                      Telephone: (213) 443-3000
 9                                                  Facsimile: (213) 443-3100
     MORGAN & MORGAN
10   John A. Yanchunis (pro hac vice)               Diane M. Doolittle (CA Bar No. 142046)
     jyanchunis@forthepeople.com                    dianedoolittle@quinnemanuel.com
11   Ryan J. McGee (pro hac vice)                   555 Twin Dolphin Drive, 5th Floor
     rmcgee@forthepeople.com                        Redwood Shores, CA 94065
12   201 N. Franklin Street, 7th Floor              Telephone: (650) 801-5000
     Tampa, FL 33602                                Facsimile: (650) 801-5100
13   Telephone: (813) 223-5505
14   Attorneys for Plaintiffs; additional counsel   Attorneys for Defendant; additional counsel
     listed in signature blocks below               listed in signature blocks below
15

16
                                 UNITED STATES DISTRICT COURT
17
                   NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
18
     CHASOM BROWN, WILLIAM BYATT,                   Case No. 5:20-cv-03664-LHK-SVK
19
     JEREMY DAVIS, CHRISTOPHER
20   CASTILLO, and MONIQUE TRUJILLO,                JOINT SUBMISSION IN RESPONSE TO
     individually and on behalf of all similarly    DKT. 147, 147-1 RE: STATUS OF
21                                                  DISCOVERY DISPUTES
     situated,
22          Plaintiffs,
                                                    Referral: Hon. Susan van Keulen, USMJ
23                 v.
24   GOOGLE LLC,
25          Defendant.
26
27

28

                                                                      Case No. 5:20-cv-03664-LHK-SVK
               JOINT SUBMISSION IN RESPONSE TO DKT. 147, 147-1 RE: STATUS OF DISCOVERY DISPUTES
       Case 5:20-cv-03664-LHK Document 155 Filed 05/06/21 Page 2 of 12




 1 May 6, 2021

 2 Submitted via ECF

 3 Magistrate Judge Susan van Keulen
   San Jose Courthouse
 4 Courtroom 6 - 4th Floor
   280 South 1st Street
 5 San Jose, CA 95113

 6          Re:      Joint Submission in Response To Dkt. 147, 147-1 re: Status of Discovery Disputes
                     Brown v. Google LLC, Case No. 5:20-cv-03664-LHK-SVK (N.D. Cal.)
 7
     Dear Magistrate Judge van Keulen:
 8
            Pursuant to Your Honor’s April 30 Order (Dkt. 147, 147-1), Plaintiffs and Google LLC
 9
     (“Google”) jointly submit this statement containing a table identifying the status of the following
10
     discovery disputes: P2, P3, P9, P10, P12, D1, D2, D3, D4, D5.
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                       1                 Case No. 5:20-cv-03664-LHK-SVK
                  JOINT SUBMISSION IN RESPONSE TO DKT. 147, 147-1 RE: STATUS OF DISCOVERY DISPUTES
Case 5:20-cv-03664-LHK Document 155 Filed 05/06/21 Page 3 of 12
Case 5:20-cv-03664-LHK Document 155 Filed 05/06/21 Page 4 of 12
Case 5:20-cv-03664-LHK Document 155 Filed 05/06/21 Page 5 of 12
Case 5:20-cv-03664-LHK Document 155 Filed 05/06/21 Page 6 of 12
Case 5:20-cv-03664-LHK Document 155 Filed 05/06/21 Page 7 of 12
Case 5:20-cv-03664-LHK Document 155 Filed 05/06/21 Page 8 of 12
Case 5:20-cv-03664-LHK Document 155 Filed 05/06/21 Page 9 of 12
     Case 5:20-cv-03664-LHK Document 155 Filed 05/06/21 Page 10 of 12




 1                                            Respectfully,

 2   QUINN EMANUEL URQUHART &                      BOIES SCHILLER FLEXNER LLP
     SULLIVAN, LLP
 3
     /s/ Andrew H. Schapiro                        /s/ Mark C. Mao
 4   Andrew H. Schapiro (admitted pro hac vice)    Mark C. Mao (CA Bar No. 236165)
     andrewschapiro@quinnemanuel.com               mmao@bsfllp.com
 5   191 N. Wacker Drive, Suite 2700               Sean Phillips Rodriguez (CA Bar No.
     Chicago, IL 60606                             262437)
 6   Tel: (312) 705-7400                           srodriguez@bsfllp.com
     Fax: (312) 705-7401                           Beko Reblitz-Richardson (CA Bar No.
 7                                                 238027)
     Stephen A. Broome (CA Bar No. 314605)         brichardson@bsfllp.com
 8   sb@quinnemanuel.com                           44 Montgomery Street, 41st Floor
     Viola Trebicka (CA Bar No. 269526)            San Francisco, CA 94104
 9   violatrebicka@quinnemanuel.com                Tel: (415) 293 6858
     865 S. Figueroa Street, 10th Floor            Fax: (415) 999 9695
10   Los Angeles, CA 90017
     Tel: (213) 443-3000                           James W. Lee (pro hac vice)
11   Fax: (213) 443-3100                           jlee@bsfllp.com
                                                   Rossana Baeza (pro hac vice)
12   Diane M. Doolittle (CA Bar No. 142046)        rbaeza@bsfllp.com
     dianedoolittle@quinnemanuel.com               100 SE 2nd Street, Suite 2800
13   555 Twin Dolphin Drive, 5th Floor             Miami, FL 33130
     Redwood Shores, CA 94065                      Tel: (305) 539-8400
14   Telephone: (650) 801-5000                     Fax: (305) 539-1304
     Facsimile: (650) 801-5100
15                                                 William Christopher Carmody (pro hac
     Jomaire A. Crawford (admitted pro hac vice)   vice)
16   jomairecrawford@quinnemanuel.com              bcarmody@susmangodfrey.com
     51 Madison Avenue, 22nd Floor                 Shawn J. Rabin (pro hac vice)
17   New York, NY 10010                            srabin@susmangodfrey.com
     Telephone: (212) 849-7000                     Steven Shepard (pro hac vice)
18   Facsimile: (212) 849-7100                     sshepard@susmangodfrey.com
                                                   Alexander P. Frawley (pro hac vice)
19   Josef Ansorge (admitted pro hac vice)         afrawley@susmangodfrey.com
     josefansorge@quinnemanuel.com                 SUSMAN GODFREY L.L.P.
20   1300 I Street NW, Suite 900                   1301 Avenue of the Americas, 32nd Floor
     Washington D.C., 20005                        New York, NY 10019
21   Tel: (202) 538-8000                           Tel: (212) 336-8330
     Fax: (202) 538-8100
22                                                 Amanda Bonn (CA Bar No. 270891)
     Jonathan Tse (CA Bar No. 305468)              abonn@susmangodfrey.com
23   jonathantse@quinnemanuel.com                  SUSMAN GODFREY L.L.P.
     50 California Street, 22nd Floor              1900 Avenue of the Stars, Suite 1400
24   San Francisco, CA 94111                       Los Angeles, CA 90067
     Tel: (415) 875-6600                           Tel: (310) 789-3100
25   Fax: (415) 875-6700
                                                   John A. Yanchunis (pro hac vice)
26   Attorneys for Defendant Google LLC            jyanchunis@forthepeople.com
                                                   Ryan J. McGee (pro hac vice)
27                                                 rmcgee@forthepeople.com
                                                   MORGAN & MORGAN, P.A.
28                                                 201 N Franklin Street, 7th Floor

                                              9                     Case No. 5:20-cv-03664-LHK-SVK
             JOINT SUBMISSION IN RESPONSE TO DKT. 147, 147-1 RE: STATUS OF DISCOVERY DISPUTES
     Case 5:20-cv-03664-LHK Document 155 Filed 05/06/21 Page 11 of 12




 1                                               Tampa, FL 33602
                                                 Tel: (813) 223-5505
 2                                               Fax: (813) 222-4736

 3                                               Michael F. Ram (CA Bar No. 104805)
                                                 mram@forthepeople.com
 4                                               MORGAN & MORGAN, P.A.
                                                 711 Van Ness Avenue, Suite 500
 5                                               San Francisco, CA 94102
                                                 Tel: (415) 358-6913
 6
                                                   Attorneys for Plaintiffs
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                              10                  Case No. 5:20-cv-03664-LHK-SVK
           JOINT SUBMISSION IN RESPONSE TO DKT. 147, 147-1 RE: STATUS OF DISCOVERY DISPUTES
      Case 5:20-cv-03664-LHK Document 155 Filed 05/06/21 Page 12 of 12




 1                               ATTESTATION OF CONCURRENCE

 2          I am the ECF user whose ID and password are being used to file this Joint Discovery
 3
     Statement. Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified
 4
     above has concurred in the filing of this document.
 5

 6
     Dated: May 6, 2021                           By         /s/ Andrew H. Schapiro
 7                                                              Andrew H. Schapiro
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                     11               Case No. 5:20-cv-03664-LHK-SVK
               JOINT SUBMISSION IN RESPONSE TO DKT. 147, 147-1 RE: STATUS OF DISCOVERY DISPUTES
